DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  “a light source” in line 2 should be --the light source-- since claim 1 was amended with the element “light source” in line 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhongale et al.  WO2016186669 (Bhongale) in view of Stark et al. WO2017/0282928 (Stark).
Regarding claim 1, Bhongale discloses a fluid sampling system comprising: a downhole tool (12) positionable in a wellbore (4) and comprising a fluid testing chamber (chamber; Par. [0019]); a light spectrum analysis unit (2) disposed at a surface of the wellbore, wherein the light spectrum analysis unit (2) comprises a detector (26); a light source configured to transmit a light wherein the light source includes an integrated frequency comb (the frequency comb, used as a light source; Par. [0013]); and a fiber optic cable (8) for carrying light from the downhole tool to the light spectrum analysis unit (2), wherein the fiber optic cable (8) is connected to the (12) and the light spectrum analysis unit (2) (Figs. 1-2). (Abstract; Par. [0017-0022]; Figs. 1-2).
However, Bhongale does not teach the frequency comb includes a wavelength division multiplexing modulation system configured to increase one or more channels of the light.
Nonetheless, Stark teaches a method and system for transmitting information in well operations that uses light in optical fibers to carrying information from a transmitter to a receiver. The system has frequency comb transmitter integrated with a wavelength division multiplexing modulation system that increasing the number of channels. (Par. [0011]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bhongale frequency comb with a wavelength division multiplexing modulation system as taught by Stark for the purpose of increasing the number of channels. This would achieve the predictable result of possibly transmitting data up to one terabit per second.
Regarding claim 2, Bhongale discloses the light source is disposed in the downhole tool. (not illustrated, frequency comb module 10, or a plurality of frequency comb modules 10, may be placed within subterranean wellbore 4, adjacent or near interrogation device 12; Par, [0017]).
Regarding claim 3, Bhongale discloses a frequency multiplier (plurality of frequency combs modules; Par. [0017]) disposed in the light spectrum analysis unit (2) for receiving the light from a light source (a frequency comb can be used as a light source; Par. [0013]). (Par. [0013 & 0021]; Fig. 2)
Regarding claim 4, Bhongale discloses the light source is configured to broadcast a light pulse that traverses through the frequency multiplier and into the fiber optic cable (8) to the downhole tool (12). (Par. [0013 & 0019-0021]; Figs. 1-2).
Regarding claim 5, Bhongale discloses the light pulse is configured to traverse through a fluid sample disposed in the fluid testing chamber and traverses through the fiber optic cable (8) to the light spectrum analysis unit (2). (Par. [0019 & 0021]; Figs. 1-2).
Regarding claim 6, Bhongale discloses a second fiber optic cable (8) for carrying light from the light spectrum analysis unit (2) to the downhole tool (12), wherein the light spectrum analysis unit is disposed on the surface. (Fig. 1). Fig. 1 illustrates a first and second fiber optic line. One fiber optic cable carries light downhole while the other fiber optic cable carries light to the surface.
Regarding claim 7, Bhongale discloses the light source (a frequency comb can be used as a light source; Par. [0013]) is disposed in the light spectrum analysis unit (2), wherein the light source comprises a frequency comb (10). (Par. [0013 & 0021]; Fig. 2).
Regarding claim 8, Bhongale discloses a frequency multiplier (10) disposed in the downhole tool for receiving light from the light source. (Par. [0017]). The frequency comb module 10, or a plurality of frequency comb modules 10, may be placed within subterranean wellbore 4, adjacent or near interrogation device 12.
Regarding claim 9, Bhongale discloses a beam splitter, wherein the beam splitter (20) is disposed in the light spectrum analysis unit (2). (Par. [0017]; Figs. 1-2).
Regarding claim 10, Bhongale discloses the downhole tool (12) is disposed in the wellbore. (Fig. 1)
Regarding claim 11, Bhongale discloses an information handling system (6) configured to produce a spectrum data from light detected by the detector, apply a standard deviation to the spectrum data, and apply a tolerance to the standard deviation. (Par. [0021]; Fig. 2).
Regarding claim 13, Bhongale discloses a method for identifying a fluid sample comprising: disposing a downhole tool (12) in a wellbore (4), wherein the downhole tool (12) comprises: a fluid testing chamber (chamber; Par. [0019]); a light source configured to transmit a light wherein the light source includes an integrated frequency comb (the frequency comb, used as a light source; Par. [0013]); activating the light source (a frequency comb can be used as a light source; Par. [0013]); broadcasting the light from the light source (Par. [0019]); irradiating a fluid sample disposed in the fluid testing chamber with the light (Par. [0019]); and analyzing the light to produce a measured spectrum in a measurement cycle (Par. [0021]). (Abstract; Par. [0017-0022]; Figs. 1-2).
However, Bhongale does not teach the frequency comb includes a wavelength division multiplexing modulation system configured to increase one or more channels of the light.
Nonetheless, Stark teaches a method and system for transmitting information in well operations that uses light in optical fibers to carrying information from a transmitter to a receiver. The system has frequency comb transmitter integrated with a wavelength division multiplexing modulation system that increasing the number of channels. (Par. [0011]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bhongale frequency comb with a wavelength division multiplexing modulation system as taught by Stark for the purpose of increasing the number of channels. This would achieve the predictable result of possibly transmitting data up to one terabit per second.
Regarding claim 14, Bhongale discloses broadcasting the light through a frequency multiplier (10) and into a fiber optic cable (8), wherein the fiber optic cable (8) is attached to the downhole tool (12) and a light spectrum analysis unit (2). (Par. [0019 & 0021]; Figs. 1-2).
Regarding claim 15, Bhongale discloses splitting the light with a beam splitter (20) into a first beam and a second beam, wherein the beam splitter is disposed at a surface of the wellbore. (Par. [0017-0018]; Fig. 2).
Regarding claim 18, Bhongale discloses applying a standard deviation to the measured spectrum, and applying a tolerance to the standard deviation. (Par. [0021]). The receiver (14) will be able to vary the frequencies.
Allowable Subject Matter
Claims 12, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Remarks, filed July 6, 2021, with respect to the drawing objection and 112 rejection have been fully considered and are persuasive.  The drawing objection and 112 rejection have been withdrawn. 
Applicant’s arguments and amendments, see Remarks, filed July 6, 2021, with respect to the rejections of claims under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bhongale in view of Stark. See rejections above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676